Citation Nr: 0104269	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  00-01 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from September 
1957 to March 1958, and on active duty from September 1958 to 
October 1961.  The veteran died on July [redacted], 1998.  The 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an November 1998 rating decision of the 
Department of Veterans Affairs (VA) issued in December 1998 
by the Regional Office (RO) in Milwaukee, Wisconsin, which 
denied service connection for cause of death and entitlement 
to claim for eligibility to Dependent's Educational 
Assistance (DEA) under 38 U.S.C. Chapter 35. 

A review of the record indicates that in VA Form 21-4138 
dated March 1999, the appellant indicated that she is seeking 
entitlement to Dependent and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 1991 & Supp. 2000).  The 
appellant also submitted a VA Form 21-530, Application for 
Burial Benefits, in March 1999.  Since these matters have not 
been adjudicated by the RO, they are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died in July 1998, at the age of 59.  

3.  The principle and immediate cause of the veteran's death 
was hypoxic encephalopathy with underlying causes of 
respiratory failure as a consequence of an overdose of a 
medication containing dextromethorphan. 
4.  At the time of the veteran's death, service connection 
was in effect for service-connected bronchiectasis of the 
right lower lobe and base of the remaining postoperative left 
lobe, rated as 60 percent disabling.

5.  The veteran inadvertently overdosed on drugs during the 
last 36 hours before his admission into the hospital, where 
he died the following day, and there is no medical evidence 
linking his overdose to service or a service-connected 
disability.

6.  The veteran's service-connected bronchiectasis did not 
cause or contribute to his death.


CONCLUSION OF LAW

Hypoxic encephalopathy with an underlying cause of 
respiratory failure as a consequence of an overdose of a 
medication containing dextromethorphan was not incurred in or 
aggravated during active service nor was it proximately due 
to, or the result of a service-connected disability; the 
veteran's death was not caused or aggravated by a disease or 
injury incurred in service.  38 U.S.C.A. §§ 1131, 1310 (West 
1991 & Supp. 2000); Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.310, 3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Board notes that the appellant sent in an additional 
statement after the case was certified to the Board.  That 
statement was cumulative of earlier statements.  The Board 
observes that the RO denied the appellant's claims on the 
merits and, in reviewing the April 1999 statement of the case 
and the December 1999 supplemental statement of the case, it 
is clear that the RO considered all of the relevant evidence 
of record and furnished all of the relevant law and 
regulations.  Accordingly, the Board may proceed with a 
decision on the merits of the appellant's claims without 
prejudice to the appellant.  See Bernard v Brown, 4 Vet. App. 
384 (1993).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claims have been 
properly developed as the veteran's service medical records 
and pertinent VA and non-VA records, including those for his 
most recent hospitalizations in 1997 and 1998, have been 
associated with the file.  The Board also finds that, as the 
RO obtained a competent medical opinion from a pulmonary 
specialist to address the appellant's claim, VCAA does not 
necessitate a further duty to assist her in the development 
of the claim.

Background

A review of the veteran's service medical records does not 
reveal any complaints or diagnoses of, or treatment for, drug 
overdose or abuse during service.  The veteran was 
hospitalized for bronchial pneumonia from September to 
December 1957 and from January to February 1958 and for 
bronchitis in February 1958, while stationed at Fort Jackson.  
He was hospitalized at the Fort Riley hospital from September 
to October 1961 and was diagnosed with bronchiectasis in the 
left lower lobe from bronchoscopy and bronchography findings.  
The veteran was sent to Fitzsimons Army Hospital, where the 
diagnosis of bronchiectasis was confirmed and continued.  He 
was discharged from the Army in October 1961 with 
bronchiectasis, mild, left lower lobe was noted on his 
separation examination report.

At a December 1961 VA examination, the veteran reported that 
he was still coughing and expectorating greenish material in 
the morning.  On examination, his chest was symmetrical with 
no impairment of mobility.  Palpation and percussion were 
normal.  Auscultation, breath sounds were roughened over the 
left axillary area with occasional moist medium rales noted.  
The right lung was clear.  A chest X-ray showed no evidence 
of pulmonary or cardiac disease and both lung fields were 
clear.  The diagnosis was history of bronchiectasis, with no 
findings of active disease at that time.

A December 1961 RO rating decision granted the veteran 
service connection for bronchiectasis and assigned a 10 
percent rating, effective from October 1961.
  
A private September 1963 bronchogram revealed cylindrical 
bronchiectasis, predominantly involving the posterior and 
lateral basal segments of the left lower lobe with associated 
loss of volume in that lobe.  The veteran was hospitalized at 
VA Medical Center (VAMC) from November 1963 to January 1964 
for bronchiectasis and was granted a temporary total rating 
(TTR) under 38 C.F.R. § 4.29 in a December 1963 RO decision.  
During hospitalization his cough decreased and the lungs were 
clear to percussion and auscultation. 

A December 1966 to February 1967 VAMC report showed that the 
veteran was hospitalized for chest pain and a history of 
bronchiectasis with recurring pneumonia.  Bronchograms 
revealed a bronchiectatic lesion confined primarily to the 
basal segments of the left lower lobe.  The right lung 
appeared to be grossly normal.  In February 1967, a left 
lower lobe lobectomy was performed without complications.  
Post-operatively, the veteran developed a moderate air leak 
and he was discharged with a follow-up scheduled for March 
1967.   

A March 1967 rating decision granted the veteran a TTR under 
38 C.F.R. § 4.30 for convalescence from December 1966 through 
May 1967, and increased the rating  for bronchiectasis with 
left lower lobectomy to 30 percent, effective from June 1967.  

In March 1969, the veteran was hospitalized at Luther 
Hospital and a bronchogram revealed, since 1963, the 
development of right lower lobe bronchiectasis and the 
creation of a cul de sac at the surgical site of the left 
lobe, which could be the source of low grade infection that 
could be remedied with position drainage.  Examination 
revealed very markedly bogginess of the nasal mucosa with 
probably some polypoid degeneration.  The septum was 
deformed, and there was a rather large posterior spur on the 
left side.  The veteran had cloudy rather thick postnasal 
discharge.  The diagnosis was bronchiectasis of the left 
chest.  A sinus X-ray revealed chronic pansinusitis and 
subcutaneous emphysema from a previous diagnostic procedure.

At a May 1969 VA examination, the veteran reported that he 
had lost 4 to 5 months of work in the previous 2 years 
because of his chest condition, which he felt was worse 
because he had more shortness of breath and coughed more 
frequently.  On examination, there was inspiratory and 
expiratory lag at both lung bases, especially on the left.  
The chest was symmetrical with expansion of 2.5 inches and no 
muscle retraction.  Tactile fremitus was normal except 
markedly decreased at the left base.  Breath sounds were 
slightly decreased throughout but markedly decreased at the 
left base.  There were no rales audible.  Diagnoses included 
history of bronchiectasis status postoperative removal of 
left lower lung lobe and history of moderate bronchiectasis 
of the right lower lobe and base of the remaining left lobe.   
Based on that examination report, a June 1969 rating decision 
continued the veteran's 30 percent rating for bronchiectasis 
with left lower lobectomy.  

In an August 1969 rating decision based on March 1969 Luther 
Hospital reports, the RO assigned a 60 percent rating for 
bronchiectasis of the right lower lobe and base of the 
remaining left lobe, effective from March 1969.

At an August 1972 VA examination, the veteran reported a 
chronic productive cough raising mucoid to mucopurulent 
sputum.  He denied chest pain and admitted to wheezing 
episodes and shortness of breath on exertion.  On 
examination, there was a mild degree of digital clubbing but 
no peripheral cyanosis.  Chest expansion was fair and 
symmetrical with normal percussion sounds.  Breath sounds 
were good but slightly diminished on the left base.  No rales 
or rhonchi were detected.  Chest X-rays revealed evidence of 
a left thoracotomy but there was no evidence of acute 
pulmonary infiltrate.  Pulmonary function tests (PFTs) were 
all within normal limits.  The diagnoses were status 
postoperative for left lower lobe bronchiectasis and normal 
PFTs.  Based on that report, in an October 1972 rating 
decision, the RO assigned a 30 percent rating for status 
postoperative left lower lobe bronchiectasis, effective from 
December 1972.

A private physician, R. M. L., M.D., indicated in a September 
1973 statement that he had treated the veteran for severe 
anxiety tension state, chronic bronchiectasis, and acute 
pansinusitis.

At a December 1973 VA examination, there was a well-healed 
left thoracotomy scar.  The veteran complained of coughing, 
shortness of breath and easy fatigability.  No rales were 
heard.  PFTs were consistent with the veteran's pulmonary and 
surgical histories and reflected a probable reduction in 
total lung volume.  Diagnoses were operated bronchiectasis 
and residuals of thoracotomy and lobectomy.
 
January and February 1974 RO decisions assigned a 60 percent 
rating for bronchiectasis of the right lower lobe and base of 
remaining postoperative left lobe, effective from September 
1973.

At an April 1986 VA examination, the veteran reported that he 
had had chronic problems with chronic obstructive pulmonary 
disease (COPD) and chronic cough problems since his 1967 
lower left lung lobectomy.  On examination, the lungs were 
clear to auscultation and percussion, but breath sounds were 
decreased in the left base.  Forced expiratory volume in one 
second (FEV1)/forced vital capacity (FVC) was 2.3/3.4.  The 
diagnoses included operated bronchiectasis with residual 
COPD.

An August 1986 RO decision continued the 60 percent rating 
for bronchiectasis of the right lower lobe and base of the 
remaining postoperative left lobe.

The veteran was hospitalized at Sacred Heart Hospital for 
multiple disorders several times in 1997 and 1998 until his 
death in July 1998.  In April 1997 he was admitted with an 
initial diagnosis of pneumonia and underlying bronchiectasis.  
An April 1997 high-resolution computer tomography (CT) of the 
chest was consistent with pulmonary fibrosis and a bone 
density CT scan showed evidence of significant osteoporosis.  
He was readmitted in September 1997 with a history of 
pulmonary fibrosis with acute onset shortness of breath.  
PTFs were abnormal with mixed pattern of restrictive and 
obstructive disease with severely decreased effusion lung 
capacity and no response to bronchodilators.  Sputum for 
Pneumocystis carinii pneumonia was negative.  His medications 
were changed from Prednisone to intervenous (IV) Solu-Medrol 
to IV Rocephin to oral Cefixime to oral steroids.  An open 
lung biopsy was performed in October 1997 and within two days 
the veteran was discharged.  Specimens from the lung biopsy 
suggested bronchiolitis obliterans with organized pneumonia 
(BOOP).  In November 1997, the veteran was readmitted for 
colitis with rule out an infectious cause.  The discharge 
diagnosis was ischemic colitis.  In February 1998, he was 
admitted with complaints of increasing shortness of breath.  
On examination, the lungs showed no use of accessory muscle 
of respiration.  On auscultation, the veteran had good air 
entry wit diffuse fine-end inspiratory crackles about two-
thirds of the way up.  A chest X-ray showed extensive 
reticular nodular pattern involving both lungs, particularly 
the left lower lobe.  A bronchoscopy was attempted the second 
day after admission, but aborted due to the veteran becoming 
hypoxic during the exam.  A sputum culture for Pneumocystis 
and acid-fast bacilli and fungus was negative.  A sputum 
smear showed some Candida and Aspergillus species.  Over the 
course of his stay, the veteran's pulmonary function slowly 
improved and he was discharged home in good condition with 
multiple medications in March 1998.  The principal diagnosis 
was interstitial pulmonary fibrosis with bronchoalveolar 
obliterans with organizing pneumonia.  

In March 1998, the veteran was hospitalized for evaluation 
and treatment of weakness and acute inferior wall myocardial 
infarction (MI).  A multigated angiogram multiple gated 
acquisition (MUGA) scan showed mild impairment of left 
ventricular function with an ejection fraction of 47 percent.  
The principal diagnosis was acute inferior wall MI.   During 
the last week in March 1998, the veteran was admitted for 
complaints of high temperatures, chills and sweats with some 
labored breathing and increasing oxygen requirements.  On 
examination upon admission, the veteran's lungs were clear 
overall, with some fine rales bilaterally at the bases, but 
no wheezes were heard.  A chest X-ray showed no acute 
changes; there was radiographic evidence of old atelectasis 
in the lower region and an enlarged heart, but no new 
effusions were seen.  A later chest scan showed chronic 
bilateral interstitial thickening with areas of scarring but 
no pulmonary abscess or empyema noted.  The principal 
diagnosis was febrile illness of undetermined etiology, 
resolved.   In April 1998, the veteran was admitted for 
complaints of breathing trouble and coughing up sputum.  He 
was steroid-dependent and home oxygen-dependent.  On 
examination, the veteran had bilateral expiratory and 
inspiratory wheezing.  There were some rhonchi in the left 
base, which cleared with coughing.  Chest X-rays revealed 
some haziness in the left base, but the X-ray was markedly 
improved from a month earlier.  The discharge diagnosis was 
acute exacerbation of COPD secondary to pulmonary fibrosis.  
In July 1998, the veteran was admitted for shortness of 
breath with some anterior chest pain and coughing.  On 
examination there were considerable fibrotic type rales at 
both bases with no wheezes or rhonchi noted.  The diagnoses 
were pulmonary fibrosis and acute exacerbation of bronchitis.  

The veteran's terminal hospital records dated in mid-July 
1998 show that he was admitted in a coma.  It was noted that, 
during the 36 hours prior to admission, the veteran took much 
larger doses of Xanax and Oxychodone than prescribed.  His 
wife noticed that when he woke during the night the veteran 
took more pills every time.  The afternoon of admission the 
veteran was lethargic and staggering and was brought to the 
hospital.  He was intubated before admission to the emergency 
room.  On admission the veteran was unresponsive to verbal or 
pain stimuli.  He had weak spontaneous respiration, which was 
grunting by triggering the respirator.  The lungs revealed 
bilateral expiratory crackles at the bases consistent with 
fibrotic type rales.  Chest X-rays were negative for acute 
disease and suggested increasing interstitial pulmonary 
change.  Heart and pulmonary vessels were stable with no 
significant effusions.  A head CT scan showed evidence to 
suggest extensive cerebral anoxia of necrosis.  After a 
neurologic evaluation, it was felt that the veteran had 
suffered hypoxic/anoxic encephalopathy secondary to his 
medication overdose.  The veteran died on July [redacted], 1998 from 
hypoxic encephalopathy due to respiratory arrest with 
respiratory failure secondary to drug overdose.

A January 1999 statement shows that a VA pulmonary specialist 
reviewed the veteran's records and noted that the records 
indicated a diagnosis of interstitial pulmonary fibrosis and 
BOOP by a lung biopsy in 1997.  It was noted that the 
pathologist's report was not associated with the file.  The 
relevant medical history was summarized, to include a 
notation that the veteran responded somewhat to steroid 
treatment and was also placed on long-term oxygen therapy; 
additional pulmonary diagnoses of bronchiectasis, with a 
history of left thoracotomy and removal of bronchiectatic 
areas; a March 1998 chest scan, which showed chronic 
interstitial thickening with areas of scarring; and a 
notation regarding the veteran's last hospital admission for 
medication overdose.  It was noted that the arterial blood 
gases upon the latter admission were pO2 of 38, pCO2 of 69, 
pH of 6.97, while being bagged.  The reviewing physician was 
unable to determine how long the veteran was hypoxemic and 
whether high concentration of oxygen was supplemented or not.  
It was noted that, later, on 50 percent oxygen, the veteran's 
gases showed pO2 of 107, pCO2 of 45, and pH of 7.33.  Based 
on the information available, the pulmonary specialist opined 
that the veteran's service-connected bronchiectasis neither 
caused or materially contributed to the veteran's death and 
that his death was the result of respiratory failure due to 
drug overdose.  The bases for his opinion were that (1) there 
was no evidence from the records that bronchiectasis was an 
active progressive disease; the reviewing pulmonary 
specialist added that bronchiectasis must be distinguished 
from interstitial fibrosis and BOOP because, in cases of 
pulmonary fibrosis superimposed by ventilatory failure and by 
respiratory center depression due to drugs, the ventilation 
and oxygenation could be improved by treatment (mechanical 
ventilation plus high dose oxygen); and (2) the hospital 
records indicate that the veteran's arterial blood gases were 
satisfactory; it was noted that, even without any underlying 
pulmonary disease, drug overdose could cause the same 
sequence of events, that is, respiratory center depression, 
ventilatory failure, and secondary hypoxemia, followed by 
death.

With her March 1998 notice of disagreement, the appellant 
submitted five pages from the then current Merck Medical 
Manual, in which she had highlighted passages indicating that 
fibrosis results from bronchiectasis; that pulmonary fibrosis 
is an accompanying pathological change and X-rays would show 
fibrosis during diagnosis; and that treatment is directed to 
control old infections including respiratory failure.  She 
contends that this evidence demonstrated that respiratory 
failure caused by fibrosis is a direct result of 
bronchiectasis and asked that the claim be determined in her 
favor.

The appellant subsequently submitted the October 1997 
operation report and the wedge resections of right lung and 
pathology reports, which were sent to the same VA pulmonary 
specialist who reviewed the record and provided an opinion in 
January 1999.  The physician indicated that the pathologic 
diagnosis was extensive pulmonary disease showing BOOP 
pattern associated with advanced interstitial fibrosis.  The 
specialist noted that bronchiolitis obliterans with organized 
pneumonia (BOOP) is a distinct entity and is not 
bronchiectasis and, as such, his January 1999 opinion still 
stood, in its entirety, and without change. 

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2000); Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The appellant's principal argument is that service connection 
for the cause of the veteran's death is warranted as his 
death was caused by respiratory failure, which she claims, in 
turn, was caused by pulmonary fibrosis as a direct result of 
the veteran's service-connected bronchiectasis.

The veteran's death certificate reflects that the immediate 
cause of his death was hypoxic encephalopathy with underlying 
causes of respiratory failure as a consequence of an overdose 
of a medication containing dextromethorphan.  History of 
interstitial fibrosis of the lungs and chronic neck and back 
pain were listed as other significant conditions contributing 
to death but not resulting in underlying cause.  None of 
these disorders were service-connected disabilities.  No 
autopsy was performed.  There is no indication on the death 
certificate to support a conclusion that the veteran's 
service-connected bronchiectasis had a causal connection in 
producing death.  There is no competent medical evidence of 
record of a nexus between the veteran's service-connected 
bronchiectasis and his death.  In fact, the only competent 
medical evidence of record that specifically addresses the 
contended causal relationship goes against the appellant's 
claim.  That opinion from a pulmonary specialist who reviewed 
the veteran's claims file indicates that the veteran's death 
was accidental, resulting from overdoses of medication 
containing dextromethorphan, which caused hypoxic 
encephalopathy due to respiratory failure. 

The Board has considered the appellant's assertion that there 
was a causal relationship between the veteran's service-
connected bronchiectasis and his interstitial pulmonary 
fibrosis, which was listed on the death certificate as a 
significant factor contributing to the veteran's death but 
not an underlying cause. 
In a January 1999 opinion, a pulmonary specialist concluded 
that there was no causal relationship between the veteran's 
service-connected bronchiectasis and his death and added that 
the veteran's death was the result of respiratory failure due 
to drug overdose.  In his opinion, the VA specialist 
indicated that there was no evidence that the veteran's 
bronchiectasis was an active progressive disease and that 
that disease must be distinguished from interstitial fibrosis 
and BOOP.   In cases of pulmonary fibrosis superimposed by 
ventilatory failure and by respiratory center depression due 
to drugs, the ventilation and oxygenation can be improved by 
treatment (such as, mechanical ventilation plus high dose 
oxygen).  The veteran received such treatment, after which 
his arterial blood gases were found to be satisfactory.  
Finally, the specialist noted that, even without any 
underlying pulmonary disease, drug overdose could cause the 
same sequence of events, that is, respiratory center 
depression, ventilatory failure, and secondary hypoxemia, 
followed by death.  That is precisely the case here based on 
the last hospitalization report and the death certificate.  
After reviewing additional medical and pathologic reports 
submitted by the appellant, the VA pulmonary specialist 
indicated that the pathologic diagnoses were extensive 
pulmonary disease showing bronchiolitis obliterans organizing 
pneumonia pattern associated with advanced interstitial 
fibrosis.  The specialist again noted that BOOP is a distinct 
entity and is not bronchiectasis and, as such, his January 
1999 opinion still stood, in its entirety, and without 
change.  Therefore, the Board finds that the veteran's 
bronchiectasis did not materially contribute to or hasten the 
veteran's death. 

The Board does not doubt the sincerity of the appellant's 
belief that the veteran's death was related to his service-
connected bronchiectasis; however, this opinion is 
unsupported by the medical evidence.  Unfortunately, the 
appellant, as a lay person, does not have the requisite 
expertise to render a competent opinion regarding the cause 
of the veteran's death; as such, her opinion has little 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The medical treatise evidence submitted by the appellant 
demonstrates only that pulmonary fibrosis may result from 
bronchiectasis, but does not relate this veteran's 
bronchiectasis to his pulmonary fibrosis and bronchiolitis 
obliterans with organized pneumonia or BOOP.  With regard to 
medical treatise evidence, the United States Court of Appeals 
for Veterans Claims has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
however, the medical text evidence submitted by the appellant 
is not accompanied by any medical opinion of a medical 
professional.  Additionally, it fails to demonstrate with a 
degree of certainty the relationship between the veteran's 
service-connected bronchiectasis and his death.  For these 
reasons, the Board must find that the medical text evidence 
submitted by the appellant does not contain the specificity 
to constitute competent evidence of the claimed medical 
nexus.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996)); see Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).

The Board is cognizant of the veteran's 60 percent rating 
that had been in effect for his service-connected 
bronchiectasis for many years prior to and at the time of his 
death.  In reviewing the historical record, it becomes clear 
that the increased ratings assigned by the RO were based, in 
part, upon various residuals and complications of 
bronchiectasis, to include a removal of part of the lower 
lobe of the left lung and   pneumonia, and at one point it 
was medically determined that the veteran had secondary 
chronic obstructive pulmonary disease, although it was latter 
attributed to pulmonary fibrosis.  However, in reviewing the 
terminal hospital records, the death certificate, and the 
opinion of a VA pulmonary specialist, the Board finds that 
the preponderance of the evidence is against the claim that 
the veteran's variously diagnosed lung disorders, service-
connected or otherwise, caused or contributed substantially 
or materially to cause death.  The overwhelming weight of 
this competent evidence shows that the veteran died of 
complications of an overdose of medication.  The pulmonary 
specialist provided a rationale for this conclusion: even 
without any underlying pulmonary disease, drug overdose could 
cause respiratory center depression, ventilatory failure, and 
secondary hypoxemia, followed by death.  The terminal 
hospital records support such a scenario as they include 
notations that (a) the veteran suffered from hypoxic/anoxic 
encephalopathy secondary to his medication overdose; (b) that 
his arterial blood gases were found to be satisfactory after 
mechanical ventilation plus high dose oxygen but he remained 
comatose; (c) that the medication that the veteran took was 
for (nonservice-connected) back pain; (d) that an EEG and CT 
scan were consistent with anoxia; and (e) that the veteran 
did not improve neurologically after being admitted comatose 
and died the day after admission.  The death certificate is 
entirely consistent with the terminal hospital records and 
the opinion from the pulmonary specialist: the principle 
cause of death was complications from an overdose of 
medication.

Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for cause of the veteran's death is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

